REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “A controller comprising: 
a command queue scheduler configured to queue normal commands, and provide a suspend command with a higher priority than the normal commands, when the suspend command is input; 
a data input/output component configured to output multiple data items in response to a data output signal from the command queue scheduler, and stop the output of the multiple data items in response to a data output stop signal from the command queue scheduler; and 
a data monitor configured to divide plural items of input data input to the data input/output component into a plurality of data groups, and monitor information of a current data group including data that is currently output from the data input/output component, 
wherein the data input/output component outputs preceding data and the currently output data in the current data group and stops the output of next data, in response to the data output stop signal, 
wherein the command queue scheduler outputs the suspend command, when the output of the current data group is stopped.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0105-0109 and FIG. 13].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Kagan et al. (U.S. PGPub No. 2007/0258295) which teaches a controller suspending data transmission in by asserting address latch signal ALE, the I/O circuit outputting two additional words after ALE is asserted because of a delay but then suspending further transitions in signal or I/O lines in response but does not teach the controller outputting the suspend command after I/O circuit ends data transmission.
Li et al. (U.S. PGPub No. 2012/0167100) which teaches an external controller issuing a manual suspend command to memory control circuitry, which stops a currently executing task as the suspend command has higher priority, the memory containing two dies coupled to the same external controller but does not teach memory control circuitry providing a signal to an input/output component to suspend the output of data, or the memory control circuitry outputting a suspend command when the output of data stops.
Burd et al. (U.S. PGPub No. 2013/0219104) which teaches aggregating a plurality of host data sectors sent from the host to a non-volatile memory controller into a single drive data sector and monitoring received host data sectors but does not teach monitoring the output of host data sectors from non-volatile memory controller, where the host data sectors are part of a single drive data sector.
Claims 2-9 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 10 recites the limitation “A memory system comprising: first and second dies coupled to the same channel; 
a processor configured to output a first command or a second command having a higher priority than that of the first command, in response to a request received from a host; and 
a flash interface layer configured to output data to the first die in response to the first command, 
wherein the flash interface layer: 
divides input data into a plurality of data groups; 
when the second command is input, outputs preceding data and currently output data in a current data group and then outputs the second command to the second die; and 
when execution of the second command ends, outputs, to the first die, data in a next data group of the current data group that has been completely output.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0039, 0105-0106, 0114-115 and FIG. 15].  Said limitations, in combination with the other recited limitations of claim 10, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Kagan et al. (U.S. PGPub No. 2007/0258295) which teaches a controller suspending data transmission in by asserting address latch signal ALE, the I/O circuit outputting two additional words after ALE is asserted because of a delay but then suspending further transitions in signal or I/O lines in response but does not teach the I/O circuit outputting a suspend command to a second die, then outputting additional data words to a first die after execution of the suspend command ends.
Li et al. (U.S. PGPub No. 2012/0167100) which teaches an external controller issuing a manual suspend command to memory control circuitry, which stops a currently executing task as the suspend command has higher priority, the memory containing two dies coupled to the same external controller but does not teach the external controller receiving a suspend command from the host, the memory control circuitry sending data after a suspend command is input, and when the suspend command ends execution on a second die, sending a following data item to the first die.
Claims 11-20 depend from claim 10, and are considered allowable for at least the same reasons as claim 10.
Claim 21 recites the limitation “A memory system comprising: first and second dies; and 
a controller including: 
a processor suitable for receiving a request from a host, and generating a first command for a first die and a second command for a second die, the second command having a higher priority than that of the first command, in response to the request; and 
a flash interface layer coupled to the first and second dies through a channel, and suitable for receiving a plurality of data groups corresponding to the first command, each of the plurality of data groups including plural data items, 
providing some data groups among the plurality of data groups to the first die, 
suspending providing remaining data groups among the plurality of data groups to the first die when the second command is received, and 
providing the remaining data groups to the first die when the second command is executed.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0039, 0105-0106, 0114-115 and FIG. 15].  Said limitations, in combination with the other recited limitations of claim 21, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Kagan et al. (U.S. PGPub No. 2007/0258295) which teaches a controller suspending data transmission in by asserting address latch signal ALE, the I/O circuit outputting two additional words after ALE is asserted because of a delay but then suspending further transitions in signal or I/O lines in response but does not teach the I/O circuit outputting a suspend command to a second die, then outputting additional data words to a first die after execution of the suspend command ends.
Li et al. (U.S. PGPub No. 2012/0167100) which teaches an external controller issuing a manual suspend command to memory control circuitry, which stops a currently executing task as the suspend command has higher priority, the memory containing two dies coupled to the same external controller but does not teach the external controller receiving a suspend command from the host, the memory control circuitry sending data after a suspend command is input, and when the suspend command ends execution on a second die, sending a following data item to the first die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. PGPub No. 2006/0053246) teaches asserting a wait signal to stop transfer of data from a Flash Controller Buffer to a Boot RAM, based on the fill state of the Boot RAM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133